DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 4/21/2022 have been entered.  
	Claims 1, 2, & 5 remain pending.  Claims 1 & 5 have been amended.  

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. 
Applicant has argued on pg. 13-14 of the remarks filed 21 April 2022 that:
	“Attitude derivation unit averages the initial attitude over the period of time for derivation, and the period of time for derivation over which averaging is performed is adjusted based on variance value of the output value of the triaxial acceleration sensor” and that “Whitmore, in combination with Ohashi, fails to disclose the previously presented or currently amended features of Claim 1.” And similarly for claim 5.  
Applicant additionally argues that as claim 2 depends from claim 1 it too should be allowed.  
These arguments have been carefully considered but are not persuasive for at least the following reasons.  
Ohashi teaches on page 4 5th full paragraph that “when a determination is made based on only one variance value in a short time period…(this is called a short segment)…when the dispersion values are collected for a certain period of time (this is called a large segment), the above noise can be prevented.” Ohashi additionally teaches on page 7 1st full paragraph that “the discrimination criterion determination unit 604 calculates the discrimination criterion value for each road condition with reference to the learning data stored in the discrimination criterion determination database 605”.  Therefore system averages (p. 6 last paragraph to p. 7 :“Other index values may be used as long as they can be expressed, or an average value or a quartile may be used instead of the median value”, indicating that depending on the application averaging over other index values may be used such as attitude instead of speed as in the Ohashi reference) over the period of time for derivation, and the period of time for derivation over which averaging is performed is adjusted based on a variance value.  

Terminal Disclaimer
The terminal disclaimer filed on 4/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number--16158345 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore (US 6061611 A) in view of Ohashi et al. (WO 2013179359 A1). 
Regarding claim 1, Whitmore teaches An angular speed derivation device that can be installed in a mobile object, comprising: an initial attitude derivation unit that derives an initial attitude in an Euler angle representation based on an output value of a triaxial acceleration sensor (Fig. 4 label 404: “3D kinematics equations module”); a first converter that converts the initial attitude in the Euler angle representation derived by the initial attitude derivation unit into an initial attitude represented by quaternion (Fig. 4 label 408: “quaternion transformation module”); an updating unit that updates an attitude represented by quaternion by defining the initial attitude represented by quaternion and derived from conversion in the first converter as an initial value, and repeatedly solving a differential equation of the attitude represented by quaternion by successively substituting output values of the triaxial gyro sensor into the differential equation (Fig. 4 label 308: “integration loop logic”); a second converter that converts the attitude represented by quaternion and updated by the updating unit into an attitude in the Euler angle representation (Fig. 6 label 606: “reverse quaternion transform module”); an angular speed derivation unit that derives an angular speed based on a time-dependent change in the attitude in the Euler angle representation derived from conversion in the second converter (Fig. 7 label 735: “angular velocity vector [p,q.r] to integration loop function” necessarily implies the existence of a converter unit (software or hardware) which takes the quaternion and time change information and derives an angular velocity (and therefore speed), Fig. 6 label 216: “Navigational processor”); an acquisition unit that acquires a speed of the mobile object (Fig. 6 label 216: “Navigational Processor”); 
Whitmore does not teach a controller that adjusts a period of time for derivation over which by the initial attitude derivation unit averages the initial attitude, based on a variance value of the output value of the triaxial acceleration sensor or a variance value of the output value of the triaxial gyro sensor, when the speed acquired by the acquisition unit is lower than a threshold value.  
Ohashi does teach a controller that adjusts a period of time for derivation over which by the initial attitude derivation unit averages the initial attitude, based on a variance value of the output value of the triaxial acceleration sensor or a variance value of the output value of the triaxial gyro sensor (p. 4 paragraph 5: “by using the median value when the dispersion values are collected for a certain period of time (this is called a large segment), the above noise can be prevented. Robust discrimination can be made”), when the speed acquired by the acquisition unit is lower than a threshold value (p. 11 paragraph 1: “the average speed mean v.sub.j is compared with a threshold value φ for determination of stationary travel”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Whitmore to include the teachings of Ohashi.  Including the controller of Ohashi would enable the system to use a longer time period when determining the acceleration and would thus eliminate the influence of short large accelerations when the vehicles speed is small. The resulting device would then provide more accurate measurements by reducing the contribution of vibrations to the determination of the vehicles attitude.    

Regarding claim 2, Whitmore in view of Ohashi further teaches the angular speed derivation device according to claim 1, wherein the controller extends the period of time for derivation as the variance value of the output value of the triaxial acceleration sensor or the variance value of the output value of the triaxial gyro sensor becomes larger (p. 4 paragraph 5 line 5: “large noise in the sensor), when the speed acquired by the acquisition unit is lower than the threshold value (p. 11 paragraph 1: “the average speed mean v.sub.j is compared with a threshold value φ for determination of stationary travel”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Whitmore to include the teachings of Ohashi.  Including the controller of Ohashi would enable the system to use a longer time period when determining the acceleration and would thus eliminate the influence of short large accelerations when the vehicles speed is small and the variance of the triaxial acceleration sensors output is large. The resulting device would then provide more accurate measurements by reducing the contribution of vibrations to the determination of the vehicles attitude.    

Regarding claim 5, Whitmore teaches an angular speed derivation method adapted for an angular speed derivation device that can be installed in a mobile object, comprising: deriving an initial attitude in an Euler angle representation based on an output value of a triaxial acceleration sensor (Fig. 7 label 725: “compute 3-D Euler angle kinematics equations”); converting the initial attitude in the Euler angle representation derived into an initial attitude represented by quaternion (Fig. 7 label 730: “transform Euler angles into quaternions”); updating the attitude represented by quaternion by defining the initial attitude represented by quaternion derived from conversion as an initial value, and repeatedly solving a differential equation of the attitude represented by quaternion by successively substituting output values of a triaxial gyro sensor into the differential equation (Fig. 5: “integration loop logic of the kinematics equations integrator”); converting the attitude represented by quaternion as updated into an attitude in the Euler angle representation (Fig. 9 label 910: “transform quaternion [a,b,c,d] into updated into Euler angles [θ, φ, ψ]”); deriving an angular speed based on a time-dependent change in the attitude in the Euler angle representation derived from conversion (Fig. 8 label 825: “average angular velocity vector [p, q, r] over the time step”); acquiring a speed of the mobile object (Fig. 8 label 810: “angular velocity vector [p, q, r] from initial computation function”). 
Whitmore does not teach adjusting a period of time for derivation over which the initial attitude in the Euler angle representation is averaged, based on a variance value of the output value of the triaxial acceleration sensor or a variance value of the output value of the triaxial gyro sensor, when the speed acquired is lower than a threshold value.
Ohashi does teach adjusting a period of time for derivation of the initial attitude in the Euler angle representation based on a variance value of the output value of the triaxial acceleration sensor or a variance value of the output value of the triaxial gyro sensor (p. 4 paragraph 5 line 5: “large noise in the sensor), when the speed acquired is lower than a threshold value ((p. 11 paragraph 1: “the average speed mean v .sub.j is compared with a threshold value φ for determination of stationary travel”)).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Whitmore to include the teachings of Ohashi.  Using a larger time period when the vehicles speed is less than some value and when the variance in the triaxial acceleration sensor is large would decrease errors in acceleration measurements. The resulting method would then provide more accurate measurements by reducing the contribution of vibrations to the determination of the vehicles attitude.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868